                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


MICHELLE L. SMITH,                                   Case No. 6:19-cv-01194-MC

               Plaintiff,
                                                     ORDER GRANTING PLAINTIFF’S
       vs.                                           UNOPPOSED MOTION FOR
                                                     ATTORNEY FEES PURSUANT TO 42
COMMISSIONER,                                        U.S.C. § 406(b)
Social Security Administration,

               Defendant.


       Plaintiff Michelle L. Smith, brought this action seeking review of the Commissioner’s

final decision denying her application for disability insurance benefits (“DIB”) under the Social

Security Act. The Court reversed the Commissioner’s decision, remanded the case an award of

benefits, and entered Judgment on August 28, 2020.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has not

objected to the request. I have reviewed the record in this case, the motion, and the supporting

materials, including the award of benefits, the fee agreement with counsel, and the recitation of

counsel’s hours and services. Applying the standards set by Gisbrecht v. Barnhart, 535 U.S.

789, 796 (2002), the Court finds that the requested fees are reasonable.
       Plaintiff’s Motion for Attorney Fees Pursuant to 42 U.S.C. 406(b) is hereby GRANTED,

and Plaintiff’s counsel is awarded $12,018.61 in attorney’s fees under 42 U.S.C. § 406(b). When

issuing the § 406(b) check for payment to Plaintiff’s attorney, the Commissioner is directed to

send the full award of $12,018.61, less any applicable processing or user fees prescribed by

statute, to Plaintiff’s attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474

Willamette Street, Eugene, Oregon 97401. Any amount withheld after all administrative and

court attorney fees are paid should be released to the claimant.



                             8th day of __________________
       IT IS SO ORDERED this ____         June             2021.



                                                      s/Michael J. McShane
                                                     ___________________________________
                                                     MICHAEL J. MCSHANE
                                                     United States District Judge


Proposed Order submitted by:
Mark A. Manning
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
mmanning@hwbm.net
Of Attorneys for Plaintiff




ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)
6:19-cv-01194-MC
Page 2 of 2
